EXHIBIT 10.1



DEFERRED PROSECUTION AGREEMENT


Defendant SCHNITZER STEEL INDUSTRIES, INC. (“Schnitzer Steel” or “the Company”),
an Oregon corporation, by its undersigned attorneys, pursuant to authority
granted by its Board of Directors, and the United States Department of Justice,
Criminal Division, Fraud Section (“Department of Justice” or the “Department”),
enter into this Deferred Prosecution Agreement (“Agreement”).




1.
SchnitzerSteel accepts and acknowledges that the Department of Justice will file
a criminal Information in the United States District Court for the District of
Oregon charging SSI International Far East, Ltd. (“SSI Korea”), a wholly-owned
subsidiary of Schnitzer Steel, with Conspiracy to violate, and with substantive
violations of, the anti-bribery provisions of the Foreign Corrupt Practices Act
of 1977 (“FCPA”) and the Wire Fraud statute, and with aiding and abetting the
making of false entries in the books and records of Schnitzer Steel, a
publicly-held corporation, in violation of the books and records and internal
controls provisions of the FCPA. Schnitzer Steel accepts and acknowledges that
SSI Korea will enter a plea of guilty to all charges in the Information.
Schnitzer Steel does not endorse, ratify or condone criminal conduct and, as set
forth below, has taken steps to prevent such conduct from

 

--------------------------------------------------------------------------------




 
occurring in the future.

 

2.
Schnitzer Steel accepts and acknowledges that it is responsible for the acts of
its officers and employees, and those of its wholly owned subsidiary, SSI Korea,
as set forth in the Statement of Facts annexed hereto as “Attachment A.” Should
the Department, pursuant to Paragraphs 21 and 22 of this Agreement, initiate the
prosecution that is deferred by this Agreement, Schnitzer Steel agrees that it
will neither contest the admissibility of, nor contradict, in any such
proceeding, the facts contained in the Statement of Facts.

 

3.
Schnitzer Steel expressly agrees that it shall not, through its present or
future attorneys, Board of Directors, officers, or any other person authorized
to speak for the Company, make any public statement, in litigation or otherwise,
contradicting Schnitzer Steel’s acceptance of responsibility set forth above or
the factual statements set forth in the Statement of Facts. Any such
contradictory statement shall, subject to Schnitzer Steel’s cure rights below,
constitute a breach of this Agreement as governed by Paragraph 21 of this
Agreement, and Schnitzer Steel thereafter shall be subject to prosecution as set
forth in Paragraphs 21 and 22 of this Agreement. The decision whether any public
statement by any such person

 
2

--------------------------------------------------------------------------------



 
contradicting a fact contained in the Statement of Facts will be imputed to
Schnitzer Steel for the purpose of determining whether Schnitzer Steel has
breached this Agreement shall be at the sole discretion of the Department.
Should the Department determine that a public statement by any such person
contradicts in whole or in part a statement contained in the Statement of Facts,
the Department shall so notify Schnitzer Steel as provided in Paragraph 27, and
the Company may avoid a breach of this Agreement by publicly repudiating such
statement within two (2) business days after notification. Consistent with
Schnitzer Steel’s obligations as set forth above, Schnitzer Steel shall be
permitted to raise defenses and to assert affirmative claims in civil and
regulatory proceedings relating to the matters set forth in the Statement of
Facts. This Paragraph is not intended to apply to any statement made by any
Schnitzer Steel employee in the course of any criminal, regulatory, or civil
case initiated against such individual, unless such individual is speaking on
behalf of Schnitzer Steel.

 

4.
In connection with this Agreement, Schnitzer Steel agrees to issue a press
release, the text of which shall be acceptable to the Department.

 

5.
During the three-year (3) term of this Agreement, Schnitzer Steel agrees to
cooperate fully with the Department, the

 
3

--------------------------------------------------------------------------------


 
U.S. Securities and Exchange Commission (the “SEC”), and any other authority or
agency designated by the Department investigating Schnitzer Steel and any of its
present and former officers, employees, agents, consultants, contractors and
subcontractors, in any and all matters relating to corrupt payments in
connection with its operations. Schnitzer Steel agrees that its cooperation
shall include, but is not limited to, the following:

 

a)  
Schnitzer Steel shall continue to cooperate fully with the Department, the SEC,
and any other authority or agency designated by the Department, and shall
truthfully disclose all information with respect to the activities of Schnitzer
Steel, its officers, employees, agents, consultants, contractors and
sub-contractors concerning all matters relating to corrupt payments in
connection with its operations, related false books and records, and inadequate
internal controls about which Schnitzer Steel has any knowledge or about which
the Department shall inquire. This obligation of truthful disclosure includes an
obligation upon Schnitzer Steel to provide to the Department and to the SEC,
upon request, any document, record, or other tangible evidence relating to such
corrupt payments, books and records, and internal controls about which the

 
4

--------------------------------------------------------------------------------



  
Department shall inquire of Schnitzer Steel. This obligation of truthful
disclosure includes an obligation to provide the Department with access to
Schnitzer Steel’s facilities, documents, and employees. This obligation does not
apply to any communications that are protected by the attorney-client privilege
or work product doctrine. The parties agree, however, that the disclosure of
information to Schnitzer Steel’s counsel concerning corrupt payments and related
books and records shall not relieve Schnitzer Steel of its obligation to
truthfully disclose such matters to the Department and the SEC.

 

b)  
Upon request of the Department, with respect to any issue relevant to its
investigation of corrupt payments in connection with Schnitzer Steel’s
operations, related books and records, and inadequate internal controls,
Schnitzer Steel shall designate knowledgeable employees, agents, or attorneys to
provide to the Department the information and materials described in Paragraph
5(a) above, on Schnitzer Steel’s behalf. It is further understood that Schnitzer
Steel must at all times provide complete, truthful, and accurate information.

 

c)  
With respect to any issue relevant to the Department’s

 
5

--------------------------------------------------------------------------------



 
investigation of corrupt payments in connection with Schnitzer Steel’s
operations, the Company shall use its best efforts to make its employees
available to provide information and testimony as requested by the Department,
including sworn testimony before a federal grand jury or in federal trials, as
well as interviews with federal law enforcement authorities. Cooperation under
this Paragraph will include identification of witnesses who, to Schnitzer
Steel’s knowledge, may have material information regarding the matters under
investigation.

 

d)  
With respect to any issue relevant to the Department’s investigation of corrupt
payments in connection with Schnitzer Steel’s operations, the Company shall use
its best efforts to make available, for interviews or for testimony, such
present or former Schnitzer Steel officers, directors, agents, consultants, and
employees, and the officers, directors, employees, agents and consultants of
contractors and sub-contractors, as may be requested by Department of Justice.

 

e)  
With respect to any information, testimony, document, record, or other tangible
evidence provided to the Department pursuant to this Agreement, Schnitzer Steel

 
6

--------------------------------------------------------------------------------



 
consents to any and all disclosures to other Government agencies of such
materials as the Department, in its sole discretion, shall deem appropriate.

 

6.
In return for Schnitzer Steel’s full and truthful cooperation, the Department
agrees not to use any information provided by Schnitzer Steel pursuant to this
Agreement against the Company or its subsidiaries in any criminal or civil case
relating to the conduct described in the Statement of Facts, at Attachment A,
except in a prosecution for perjury or obstruction of justice; in a prosecution
for making a false statement after the date of this Agreement; in a prosecution
or other proceeding relating to any crime of violence; or in a prosecution or
other proceeding relating to a violation of any provision of Title 26 of the
U.S. Code. In addition, the Department agrees, except as provided herein, that
it will not bring any criminal or civil case against Schnitzer Steel relating to
the conduct of Schnitzer Steel employees as described in the attached Statement
of Facts. This Paragraph does not provide any protection against prosecution for
corrupt payments, if any, made in the future by Schnitzer Steel, its
subsidiaries, affiliates, officers, directors, employees, agents or consultants,
whether or not disclosed by Schnitzer Steel pursuant to the terms of this
Agreement, nor does it

 
7

--------------------------------------------------------------------------------



 
apply to any such payments, made in the past, which are not described in the
attached Statement of Facts. In addition, this Paragraph does not provide any
protection against criminal prosecution for any violations committed by any
present or former officer, employee, director, agent or consultant of Schnitzer
Steel or any of its subsidiaries or affiliates.

 
7.
Schnitzer Steel represents that it has implemented a compliance and ethics
program designed to detect and prevent violations of the FCPA, U.S. commercial
bribery laws and all applicable foreign bribery laws throughout its operations,
including those of its subsidiaries, affiliates, and joint ventures, and those
of its contractors and subcontractors, with responsibilities that include
interactions with foreign officials. Implementation of these policies and
procedures shall not be construed in any future enforcement proceeding as
providing immunity or amnesty for any crimes not disclosed to the Department as
of the date of the execution of this Agreement for which Schnitzer Steel would
otherwise be responsible.


8.
Schnitzer Steel agrees to the appointment of an independent compliance
consultant (“Compliance Consultant”), within sixty (60) calendar days of the
signing of this Agreement, to monitor the Company’s compliance program with
respect to

 
8

--------------------------------------------------------------------------------


 
the FCPA, U.S. commercial bribery laws, and applicable foreign bribery laws for
a period of three (3) years from the execution of this Agreement, subject to the
provisions of Paragraph 11. The Compliance Consultant shall be the same person
as appointed pursuant to any agreement between Schnitzer Steel and the SEC
concerning the acts described in the Statement of Facts at Attachment A. The
Compliance Consultant will review and evaluate the effectiveness of Schnitzer
Steel’s internal controls, record-keeping, and financial reporting policies and
procedures as they relate to Schnitzer Steel’s compliance with the books and
records, internal accounting controls, and anti-bribery provisions of the FCPA,
U.S. commercial bribery laws, and all applicable foreign bribery laws. This
review and evaluation shall include an assessment of those policies and
procedures as actually implemented.

 
9.
The Department shall provide to Schnitzer Steel, within thirty (30) days of the
signing of this Agreement, the names of two (2) recommended Compliance
Consultants. Thereafter, Schnitzer Steel shall select one person as its
Compliance Consultant or, in the event the Company does not select a person
within thirty (30) days, the Department shall have the sole right to select the
Compliance Consultant. The compensation and expenses of the Compliance
Consultant, and

 
9

--------------------------------------------------------------------------------


 
of any persons hired under his or her authority, shall be paid by Schnitzer
Steel.

 
10.
Schnitzer Steel shall cooperate fully with the Compliance Consultant. The
Compliance Consultant shall have the authority to take such reasonable steps, in
the Compliance Consultant’s view, as may be necessary to be fully informed about
the operations of Schnitzer Steel within the scope of his or her
responsibilities under this Agreement. To that end, Schnitzer Steel shall
provide the Compliance Consultant with access to all files, books, records, and
personnel that fall within the scope of his or her responsibilities under this
Agreement. It shall be a condition of the Compliance Consultant’s retention that
the Compliance Consultant is independent of Schnitzer Steel and that no
attorney-client relationship shall be formed between them. Except insofar as
Schnitzer Steel retains the attorney-client privilege or work product doctrine
described in Paragraph 5(a) of this Agreement, Schnitzer Steel shall not
withhold from the Department, and shall require the Compliance Consultant to
agree not to withhold from the Department, any documents or information on the
basis of any privilege or work product claims.


11.
Schnitzer Steel agrees that the Compliance Consultant shall assess whether
Schnitzer Steel’s policies and procedures are

 
10

--------------------------------------------------------------------------------


 
reasonably designed to detect and prevent violations of the FCPA, all applicable
U.S. commercial bribery laws, and all applicable foreign bribery laws, and,
during the three-year consultancy, shall conduct an initial review and prepare
an initial report, followed by two (2) follow-up reviews and follow-up reports
as described below. With respect to each of the three (3) reviews, after initial
consultations with Schnitzer Steel, the Department, and the SEC, the Compliance
Consultant shall prepare a written work plan for each of the reviews, which
shall be submitted in advance to Schnitzer Steel, the Department and the SEC for
comment. In order to conduct an effective initial review and to fully understand
any existing deficiencies in controls, policies and procedures related to the
FCPA, U.S. commercial bribery laws, and all applicable foreign bribery laws, the
Compliance Consultant’s initial work plan shall include such steps as are
necessary to develop an understanding of the facts and circumstances surrounding
the violations described in the attached Statement of Facts. Any disputes
between Schnitzer Steel and the Compliance Consultant with respect to the work
plan shall be decided by the Department in its sole discretion.

 
12.
In connection with the initial review, the Compliance Consultant shall issue a
written report within one hundred

 
11

--------------------------------------------------------------------------------


 
twenty (120) calendar days after being retained, setting forth the Compliance
Consultant’s assessment and making recommendations reasonably designed to
improve Schnitzer Steel’s policies and procedures for ensuring compliance with
the FCPA, U.S. commercial bribery laws, and all applicable foreign bribery laws.
The Compliance Consultant shall provide the report to Schnitzer Steel’s Board of
Directors and its Audit Committee and contemporaneously transmit copies to the
following individuals, or their successors: 1) Mark F. Mendelsohn, Deputy Chief,
Fraud Section, Criminal Division, U.S. Department of Justice, 10th and
Constitution Ave., N.W. (Bond), Washington, D.C. 20530; and 2) Helane L.
Morrison, District Administrator, U.S. Securities and Exchange Commission, 44
Montgomery Street, 26th Floor, San Francisco, CA 94127. The Compliance
Consultant may extend the time period for issuance of the report with prior
written approval of the Department and the SEC.

 
13.
Within one hundred twenty (120) calendar days after receiving the report,
Schnitzer Steel shall adopt all recommendations in the report of the Compliance
Consultant; provided, however, that within one hundred twenty (120) calendar
days after receiving the report, Schnitzer Steel shall advise the Compliance
Consultant, the Department and the SEC in writing of any recommendations that it
considers

 
12

--------------------------------------------------------------------------------


.
to be unduly burdensome, impractical, or costly. With respect to any
recommendation that Schnitzer Steel considers unduly burdensome, impractical, or
costly, Schnitzer Steel need not adopt that recommendation within that time but
shall propose in writing an alternative policy, procedure or system designed to
achieve the same objective or purpose. As to any recommendation on which
Schnitzer Steel and the Compliance Consultant do not agree, such parties shall
attempt in good faith to reach an agreement within sixty (60) calendar days
after Schnitzer Steel serves the written advice. In the event Schnitzer Steel
and the Compliance Consultant are unable to agree on an alternative proposal,
Schnitzer Steel shall abide by the determinations of the Compliance Consultant.
With respect to any recommendation that the Compliance Consultant determines
cannot reasonably be implemented within one hundred twenty (120) calendar days
after receiving the report, the Compliance Consultant may extend the time period
for implementation with prior written approval of the Department.

 
14.
The Compliance Consultant shall undertake two follow-up reviews to further
monitor and assess whether Schnitzer Steel’s policies and procedures are
reasonably designed to detect and prevent violations of the FCPA, U.S.
commercial bribery laws, and all applicable foreign bribery laws.

 
13

--------------------------------------------------------------------------------


 
Within one hundred twenty (120) calendar days of initiating each follow-up
review, the Compliance Consultant (i) shall complete the review, (ii) certify
whether Schnitzer Steel’s anti-bribery compliance program, including its
policies and procedures, is appropriately designed and implemented to ensure
compliance with the FCPA, U.S. commercial bribery laws, and all applicable
foreign bribery laws, and (iii) report on the Compliance Consultant’s findings
in the same fashion as set forth in Paragraph 12 with respect to the initial
review. The first follow-up review shall commence one year after appointment of
the Compliance Consultant, and the second follow-up review shall commence at
least one year after completion of the first review. The Compliance Consultant
may extend the time period for these follow-up reviews with prior written
approval of the Department and the SEC.

 
15.
In undertaking the assessment and reviews described in Paragraphs 8 through 14
of this Agreement, the Compliance Consultant shall formulate conclusions based
on, among other things, (i) inspection of documents, including all the policies
and procedures relating to Schnitzer Steel’s anti-bribery compliance program;
(ii) onsite observation of Schnitzer Steel’s systems and procedures, including
Schnitzer Steel’s internal controls, recordkeeping and

 
14

--------------------------------------------------------------------------------


 
internal audit procedures; (iii) meetings with and interviews of Schnitzer
Steel’s employees, officers, directors and any other relevant persons; and (iv)
analyses, studies and testing of Schnitzer Steel’s anti-bribery compliance
program. In undertaking such assessment and reviews, the Compliance Consultant,
at his or her own discretion, may rely, to a reasonable extent and after
reasonable inquiry, on reports, studies, and analyses issued or undertaken by
other consultants hired by Schnitzer Steel prior to the date of this Agreement.

 
16.
The Compliance Consultant’s charge, as further described in Paragraphs 8 through
15 above, is to review Schnitzer Steel’s controls, policies and procedures
related to the compliance with the FCPA, U.S. commercial bribery laws and all
other applicable foreign bribery laws. Should the Compliance Consultant, during
the course of his or her engagement, discover that corrupt payments or corrupt
transfers of property or interests may have been offered, promised, paid, or
authorized by any Schnitzer Steel entity or person, or any entity or person
working directly or indirectly for Schnitzer Steel, the Compliance Consultant
shall promptly report such payments to Schnitzer Steel’s Corporate Compliance
Officer and its Audit Committee for further investigation, unless the Compliance
Consultant

 
15

--------------------------------------------------------------------------------


 
believes, in the exercise of his or her discretion, that such disclosure should
be delayed. In such circumstances, the Compliance Consultant may refer the
matter directly to the Department and the SEC. If the Compliance Consultant
refers the matter only to Schnitzer Steel’s Corporate Compliance Officer or its
Audit Committee, Schnitzer Steel shall promptly report the same to the
Department and the SEC. If Schnitzer Steel fails to make such disclosure within
ten (10) calendar days of the report of such payments to Schnitzer Steel’s
Corporate Compliance Officer or its Audit Committee, the Compliance Consultant
shall independently disclose his or her findings to the Department and the SEC,
at the addresses listed above in Paragraph 12. If the Compliance Consultant
reasonably concludes that disclosure to Schnitzer Steel’s Corporate Compliance
Officer or its Audit Committee would be inappropriate, the Compliance Consultant
may limit such disclosure to any one of the foregoing parties. If the Compliance
Consultant reasonably concludes that disclosure to even one of the foregoing
parties would be inappropriate, the Compliance Consultant may refer the matter
directly to the Department or the SEC. In the event of such a direct referral,
the Compliance Consultant shall make a similar disclosure to Schnitzer Steel’s
Corporate Compliance Officer or its Audit

 
16

--------------------------------------------------------------------------------




Committee as soon as the reason for the nondisclosure has abated, unless
directed not to do so by the relevant authorities. Further, in the event that
any Schnitzer Steel entity or person, or any entity or person working directly
or indirectly for Schnitzer Steel, refuses to provide information necessary for
the performance of the Compliance Consultant’s responsibilities, the Compliance
Consultant shall disclose that fact to the Department and the SEC. Schnitzer
Steel shall not take any action to retaliate against the Compliance Consultant
for such disclosures. The Compliance Consultant is not precluded from reporting
other criminal or regulatory violations discovered in the course of performing
his or her duties, in the same manner as described above.

 
17.
The Agreement between Schnitzer Steel and the Compliance Consultant shall
provide that for the three-year period of engagement and for a period of two (2)
years from completion of the engagement, the Compliance Consultant shall not
enter into any additional employment, consultant, attorney-client, auditing or
other professional relationship with Schnitzer Steel, or any of its present or
former affiliates, directors, officers, employees, or agents acting in their
capacity as such. The agreement will also provide that the Compliance Consultant
will require that any firm with which

 
17

--------------------------------------------------------------------------------


 
he or she is affiliated or of which he or she is a member, and any person
engaged to assist the Compliance Consultant in performance of his or her duties
under this Agreement shall not, without prior written consent of the Department
and the SEC’s Division of Enforcement, enter into any employment, consultant,
agency, attorney-client, auditing or other professional relationship with
Schnitzer Steel, or any of its present or former affiliates, directors,
officers, employees, or agents acting in their capacity as such for the period
of the engagement and for a period of two (2) years after the engagement. To
ensure the independence of the Compliance Consultant, Schnitzer Steel shall not
have the authority to terminate the Compliance Consultant without the prior
written approval of the Department and the SEC.

 
18.
Schnitzer Steel further agrees that its subsidiary, SSI Korea, shall pay a
monetary penalty of $7,500,000 to the U.S. Treasury within ten (10) days of the
imposition of any fine upon SSI Korea by the District Court for the District of
Oregon. Schnitzer Steel will offset against the $7,500,000 monetary penalty
required under this Agreement any fine imposed upon SSI Korea by the District
Court for the District of Oregon. This amount is a final payment and shall not
be refunded (a) if the Department does not institute a criminal prosecution
against Schnitzer Steel

 
18

--------------------------------------------------------------------------------


 
pursuant to Paragraph 21 below, or (b) should the Department later determine
that Schnitzer Steel has breached this Agreement and brings a prosecution
against it pursuant to Paragraph 22 below. Further, nothing in this Agreement
shall be deemed an agreement by the Department that this amount is the maximum
criminal fine that may be imposed in such prosecution, and the Department shall
not be precluded from arguing that the Court should impose a higher fine. The
Department agrees, however, to recommend to the Court that any amounts paid
pursuant to this Agreement and in the criminal proceeding against SSI Korea
should be offset against whatever fine the Court shall impose as part of its
judgment in the event of a subsequent breach and prosecution. Schnitzer Steel
agrees, on behalf of itself and its subsidiaries, including SSI Korea, that no
tax deduction will be sought in connection with the $7,500,000 million monetary
penalty required under this Agreement or any criminal fine imposed by a Court in
connection with any criminal proceeding arising from the facts contained in the
Statement of Facts.

 
19.
In consideration of the action of the Audit Committee of the Board of Directors
of Schnitzer Steel in initiating an investigation conducted by outside legal
counsel and the voluntary disclosure to the Department and the SEC; the
cooperation of the Audit Committee and the Company with the investigations
conducted by the Department and the SEC; the

 
19

--------------------------------------------------------------------------------


 
willingness of the Board of Directors to replace senior officers of the Company,
to increase the number of independent directors, and to adopt and implement
effective compliance procedures; and the willingness of Schnitzer Steel to (a)
acknowledge responsibility for its behavior, (b) cause its subsidiary, SSI
Korea, to enter a plea of guilty to criminal charges, (c) continue its
cooperation with the Department, the SEC, and other investigative and regulatory
authorities and agencies, (d) adopt and maintain remedial measures and its
commitment to independently review and audit such measures, and (e) consent to
pay the criminal fine in connection with the plea of guilty of its subsidiary
SSI Korea, the Department agrees that any prosecution of Schnitzer Steel be and
hereby is deferred for a period of three (3) years from the date of this
Agreement.

 
20.
The Department further agrees that if Schnitzer Steel is in full compliance with
all of its obligations under this Agreement, including its obligation to adopt
the recommendations of the Compliance Consultant in accordance with the terms of
Paragraph 13, the Department will not institute a criminal prosecution against
Schnitzer Steel pursuant to Paragraph 1, and this Agreement shall expire

 
20

--------------------------------------------------------------------------------


 
except that the Department shall remain bound to its obligation in paragraph 6
not to bring any criminal or civil case against Schnitzer Steel relating to the
conduct described in the Statement of Facts.

 

21.
If the Department determines, in its sole discretion, that Schnitzer Steel, at
any time between the execution of this Agreement and completion of Schnitzer
Steel’s cooperation as set forth in Paragraph 5, provided deliberately false,
incomplete, or misleading information under this Agreement or has committed any
federal crimes subsequent to the date of this Agreement or has otherwise
violated any provision of this Agreement, Schnitzer Steel shall, in the
Department’s sole discretion, thereafter be subject to prosecution for any
federal criminal violation of which the Department has knowledge. Any such
prosecutions may be premised on information provided by Schnitzer Steel.
Moreover, Schnitzer Steel agrees that any such prosecutions that are not
time-barred by the applicable statute of limitations on the date of this
Agreement may be commenced against Schnitzer Steel in accordance with this
Agreement, notwithstanding the expiration of the statute of limitations between
the signing of this Agreement and the termination of this Agreement. By this
Agreement, Schnitzer Steel expressly intends to and does waive any rights in
this respect.  

21

--------------------------------------------------------------------------------



22.
It is further agreed that in the event that the Department, in its sole
discretion, determines that Schnitzer Steel has violated any provision of this
Agreement: (a) all statements made by or on behalf of Schnitzer Steel to the
Department, and any testimony given by Schnitzer Steel before a grand jury or
any tribunal, at any legislative hearings, or to the SEC, whether prior or
subsequent to this Agreement, or any leads derived from such statements or
testimony, shall be admissible in evidence in any and all criminal proceedings
brought by the Department against Schnitzer Steel and (b) Schnitzer Steel shall
not assert any claim under the United States Constitution, Rule 11(f) of the
Federal Rules of Criminal Procedure, Rule 410 of the Federal Rules of Evidence,
or any other federal rule, that statements made by or on behalf of Schnitzer
Steel prior to or subsequent to this Agreement, or any leads therefrom, should
be suppressed. The decision whether conduct or statements of any individual will
be imputed to Schnitzer Steel for the purpose of determining whether Schnitzer
Steel has violated any provision of this Agreement shall be in the sole
discretion of the Department.

 
23.
Schnitzer Steel acknowledges that the Department has made no representations,
assurances, or promises concerning what

 
22

--------------------------------------------------------------------------------




sentence may be imposed by the Court should Schnitzer Steel breach this
Agreement and this matter proceed to judgment. Schnitzer Steel further
acknowledges that any such sentence is solely within the discretion of the Court
and that nothing in this Agreement binds or restricts the Court in the exercise
of such discretion.

 
24.
Schnitzer Steel agrees that in the event it sells or merges all or substantially
all of its business operations as they exist as of the date of this Agreement,
whether such sale is structured as a stock or asset sale, it shall include in
any contract for sale or merger a provision binding the purchaser or any
successor to the obligations described in this Agreement.

 
25.
It is understood that this Agreement is binding on Schnitzer Steel and the
Department but specifically does not bind any other federal agencies, or any
state or local law enforcement or regulatory agencies, although the Department
will bring the cooperation of Schnitzer Steel and its compliance with its other
obligations under this Agreement to the attention of such agencies and
authorities if requested to do so by Schnitzer Steel and its attorneys.

 
26.
This Agreement sets forth all the terms of the Deferred Prosecution Agreement
between Schnitzer Steel and the Department. No modifications or additions to
this Agreement

 
23

--------------------------------------------------------------------------------


 
shall be valid unless they are in writing and signed by the Department,
Schnitzer Steel’s attorneys, and a duly authorized representative of Schnitzer
Steel.

 
27.
Any notice to Schnitzer Steel under this Agreement shall be given by personal
delivery, overnight delivery by a recognized delivery service or registered or
certified mail, in each case addressed to Schnitzer Steel Industries, Inc.,
Attn: President and Chief Executive Officer, 3200 NW Yeon Avenue, Portland OR
97210, with a copy by the same means to Schnitzer Steel Industries, Inc., Attn:
General Counsel, 3200 NW Yeon Avenue, Portland OR 97210. Notice shall be
effective upon actual receipt by Schnitzer Steel.





FOR THE DEPARTMENT OF JUSTICE:




/S/ STEVEN A. TYRRELL
Steven A. Tyrrell
Acting Chief, Fraud Section




By: /s/ Kathleen McGovern
MARK F. MENDELSOHN
Deputy Chief, Fraud Section


DEBORAH L. GRAMICCIONI
Assistant Chief, Fraud Section


KATHLEEN MCGOVERN
Trial Attorney, Fraud Section




Fraud Section, Criminal Division
 
 
24

--------------------------------------------------------------------------------


 
United States Department of Justice
10th& Constitution Avenue, NW
Washington, D.C. 20530
(202) 514-7023



25

--------------------------------------------------------------------------------



FOR SCHNITZER:
/s/ KENNETH M. NOVACK
Kenneth M. Novack
Chairman
Schnitzer Steel Industries, Inc.
3200NW Yeon Avenue
Portland, Oregon 97210




26

--------------------------------------------------------------------------------





OFFICER’S CERTIFICATE


I have read this Agreement and carefully reviewed every part of it with counsel
for Schnitzer Steel Industries, Inc., (“Schnitzer Steel”). I understand the
terms of this Agreement and voluntarily agree, on behalf of Schnitzer Steel, to
each of its terms. Before signing this Agreement, I consulted with the attorney
for Schnitzer Steel. The attorney fully advised me of Schnitzer Steel’s rights,
of possible defenses, of the Sentencing Guidelines’ provisions, and of the
consequences of entering into this Agreement.
 
I have carefully reviewed every part of this Agreement with the Audit Committee
of the Board of Directors of Schnitzer Steel, to which the Board has delegated
the authority to approve and enter into this Agreement on behalf of Schnitzer
Steel. I have fully advised the Audit Committee of Schnitzer Steel’s rights, of
possible defenses, of the Sentencing Guidelines’ provisions, and of the
consequences of entering into the Agreement.
 
No promises or inducements have been made other than those contained in this
Agreement. Furthermore, no one has threatened or forced me, or to my knowledge
any person authorizing this Agreement on behalf of Schnitzer Steel, in any way
to enter into this Agreement. I am also satisfied with the attorney’s
representation in this matter. I certify that I am an officer of
 
 
27

--------------------------------------------------------------------------------


Schnitzer Steel and that I have been duly authorized by Schnitzer Steel to
execute this Agreement on behalf of Schnitzer Steel.


 
10/16/06
Date                   Schnitzer Steel Industries, Inc.



By: /s/ Kenneth M. Novack

 
 
28

--------------------------------------------------------------------------------




 
CERTIFICATE OF COUNSEL




I am counsel for Schnitzer Steel Industries, Inc., (“Schnitzer Steel”) in the
matter covered by this Agreement. In connection with such representation, I have
examined relevant Schnitzer Steel documents and have discussed this Agreement
with the authorized representative of Schnitzer Steel. Based on my review of the
foregoing materials and discussions, I am of the opinion that: Schnitzer Steel’s
representative has been duly authorized to enter into this Agreement on behalf
of Schnitzer Steel. This Agreement has been duly and validly authorized,
executed, and delivered on behalf of Schnitzer Steel and is a valid and binding
obligation of Schnitzer. Further, I have carefully reviewed every part of this
Agreement with the General Counsel of Schnitzer Steel. I have fully advised him
of Schnitzer Steel’s rights, of possible defenses, of the Sentencing Guidelines’
provisions, and of the consequences of entering into this Agreement. To my
knowledge, Schnitzer Steel’s decision to enter into this Agreement is an
informed and voluntary one.


10/16/06
Date   
 
   /s/ George Terwilliger                                             
Counsel for SCHNITZER STEEL INDUSTRIES, INC.




29

--------------------------------------------------------------------------------




CERTIFICATE OF CORPORATE RESOLUTIONS


A copy of the executed Certificate of Corporate Resolutions is annexed hereto as
“Attachment B.”




30

--------------------------------------------------------------------------------


Attachment B


SCHNITZER STEEL INDUSTRIES, INC. LIMITED CERTIFICATE OF
CORPORATE RESOLUTIONS


I, Richard C. Josephson, do hereby certify that I am the duly elected, qualified
and acting Secretary of Schnitzer Steel Industries, Inc. (“Schnitzer”), an
Oregon corporation, and that the following is a complete and accurate copy of
the resolutions adopted by the Board of Directors of Schnitzer at a meeting held
on July 26, 2006 at which a quorum was present and resolved as follows:


WHEREAS, by resolutions adopted at its meeting on April 19, 2006, the Board
approved in principle a settlement of the investigations by the U.S. Department
of Justice (“DOJ”) and the United States Securities and Exchange Commission
(“Commission”) into the Company’s past payment practices in the Far East and
delegated to the Audit Committee of the Board authority to negotiate the
definitive documentation of the settlement, subject to final approval of the
Board; and


WHEREAS, the Audit Committee, with the assistance of its counsel and input from
management of the Company, has prepared and obtained DOJ approval of a revised
code of conduct and compliance program document, which was a condition to
approval by DOJ of the settlement; and


WHEREAS, the settlement contemplates (a) the Company executing a deferred
prosecution agreement with the DOJ and an offer of settlement to the Commission
pursuant to which the Commission would issue a cease and desist order directed
to the Company (together, the “Settlement Documents”), (b) the Company paying
fines and disgorgement to the DOJ and the Commission in the amount of
approximately $15 million (including prejudgment interest) and (c) SSI
International Far East Ltd., a subsidiary of the Company, pleading guilty to
certain crimes; now, therefore, be it


RESOLVED, that the Audit Committee, or a subcommittee thereof as designated by
the Audit Committee, is authorized and empowered, with the assistance of its
counsel and in consultation of management of the Company as it deems
appropriate, to negotiate the final forms of the Settlement Documents; and it is
further


RESOLVED, that the Company is authorized to pay to the DOJ and the Commission
penalties, disgorgement and prejudgment interest in the aggregate amount of
$15,225,201; and it is further


RESOLVED, that Kenneth M. Novack, Chairman of the Board, is authorized, for and
on behalf of the Company, to execute and deliver the
 
 
1

--------------------------------------------------------------------------------


 
Settlement Documents and such other documents and to take such other and further
actions as may be approved by the Audit Committee or subcommittee thereof, as
applicable, to consummate the resolution of the investigation.


I further certify that the aforesaid resolutions have not been amended or
revoked in any respect and remains in full force and effect.


IN WITNESS WHEREOF, I have executed this Certificate on September 25, 2006.




By: /s/ Richard C. Josephson
Richard C. Josephson, Secretary
Schnitzer Steel Industries, Inc.
 
 
 
 
2

--------------------------------------------------------------------------------


STATEMENT OF FACTS


I.
Schnitzer Steel’s Status as an “Issuer” Under the Foreign Corrupt Practices Act



1. Schnitzer Steel Industries, Inc. (“Schnitzer Steel”) is a publicly traded
corporation organized under the laws of Oregon with its headquarters in
Portland, Oregon, and offices in Oregon, California and Washington. Schnitzer
Steel operates in three vertically integrated business segments: a metals
recycling business; an auto parts business; and a steel manufacturing business.
Schnitzer Steel maintains a class of securities registered pursuant to Section
12(b) of the Securities Exchange Act of 1934 (15 U.S.C. § 78l) and was required
to file reports with the United States Securities and Exchange Commission
(“SEC”) under Section 13 of the Securities Exchange Act (15 U.S.C. § 78m).
Accordingly, Schnitzer Steel is an “issuer” within the meaning of the Foreign
Corrupt Practices Act, 15 U.S.C. § 78dd-1.


2. From 1995 to the present, Schnitzer Steel has maintained a wholly-owned
subsidiary in Seoul, Republic of Korea (“South Korea”). The subsidiary, SSI
International Far East, Ltd. (“SSI Korea”), facilitates the sale of ferrous
recycled (“scrap”) metal by Schnitzer Steel from the United States and also acts
as a broker for the sale of scrap metal by Japanese suppliers to steel producers
in the People’s Republic of China (“China”) and South Korea. SSI Korea maintains
its principal office in Seoul. It is managed by SSI International, Inc., a
wholly-owned subsidiary of Schnitzer Steel in Tacoma, Washington. SSI Korea acts
as Schnitzer Steel’s agent in South Korea and China, maintaining the business
relationships with Schnitzer Steel’s customers in those countries. SSI Korea
also transmits
 
1

--------------------------------------------------------------------------------


requests to the United States for approval and wire transfer of funds in
connection with sales of scrap metal to Schnitzer Steel’s customers in South
Korea and China, which payments subsequently are processed and approved by
employees and officers of Schnitzer Steel in Portland, Oregon. Accordingly, SSI
Korea operates within the territorial jurisdiction of the United States, within
the meaning of the Foreign Corrupt Practices Act, 15 U.S.C. § 78dd-3.
 
3. Schnitzer Steel has developed longstanding relationships with steel producers
in South Korea and China that have purchased Schnitzer Steel’s scrap metal. Some
of those steel producers in China, such as Baosteel, are wholly or partially
owned by the government of China. Those government-owned customers are foreign
government “instrumentalities,” and their officers and employees are “foreign
officials,” within the meaning of the Foreign Corrupt Practices Act, 15 U.S.C. §
78dd-1(f)(1)(A).
 

II.
Overview of Violations

 
4. From at least 1995, continuing to in or about at least August 2004, Schnitzer
Steel through its officers and employees authorized and made corrupt payments,
principally in cash, to officers and employees (“managers”) of private customers
in South Korea and private and government-owned customers in China to induce
them to purchase, and to secure an improper advantage with respect to the
purchase of, scrap metal from Schnitzer Steel. In total, corrupt payments of
approximately $204,537 were paid to managers of government-owned customers in
China, and corrupt payments of approximately $1,683,672 were paid to managers of
private customers in China and South Korea. These
 
2

--------------------------------------------------------------------------------


corrupt payments took three basic forms: (1) commissions, (2) refunds, and (3)
gratuities.



III.
Details of the Violations

A.            Commissions


5. From at least 1999 to in or about August 2004, Schnitzer Steel made corrupt
payments in connection with nearly every sale of scrap metal to customers in
South Korea and China, which payments were falsely reflected on Schnitzer
Steel’s books and records as “commissions” (hereafter “commissions”). The
“commissions” were included in the purchase price of the scrap metal. For scrap
metal sold to customers in South Korea, the “commission” was a standard $0.25
per ton. For scrap metal sold to customers in China, the “commission” was a
standard $0.15 per ton. Schnitzer Steel wired the “commissions” at the request
of the head of its Asian scrap metal sales (“Officer A”) to off-books bank
accounts in South Korea opened and maintained by the manager of SSI Korea
(“Employee A”), specifically for receiving these payments. Officer A was a
resident of Tacoma, Washington, and was an employee of SSI International, Inc.
from in or about 1995 through 2005. From in or about March 2000 to in or about
May 2004, Officer A was a senior officer of SSI International, Inc. and was
responsible for Schnitzer Steel’s Asian scrap metal sales. Officer A’s duties
included, among other things, negotiating sales of scrap metal with steel
production companies in Asia on behalf of Schnitzer Steel; handling invoices
from SSI Korea for payment in connection with sales to Schnitzer Steel’s
customers in Asia; and forwarding to Schnitzer Steel’s offices in Portland,
Oregon, for processing and authorization wire transfer requests for payment to
managers of Schnitzer Steel’s scrap metal
 
3

--------------------------------------------------------------------------------


customers in China and South Korea. Employee A was a resident of Seoul, South
Korea, and was an employee of SSI Korea from in or about 1995 through 2005. From
in or about 1998 through 2005, Employee A was the manager of SSI Korea and was
responsible for managing the business relationships locally with Schnitzer
Steel’s scrap metal customers in Asia, managing SSI Korea’s Japanese brokered
scrap metal sales, coordinating the delivery of scrap metal to steel mills in
South Korea and China and forwarding to Officer A in Tacoma, Washington,
invoices for payment in connection with sales to Schnitzer Steel’s customers in
South Korea and China and wire transfer requests for payment to managers of
Schnitzer Steel’s scrap metal customers in those countries.
 
6. Officer A and Employee A would use funds from the secret accounts to make
cash “commission” payments to the managers of the customers, the funding of
which is described below. “Commissions” typically were paid directly to a
customer’s manager in cash, either at a restaurant or at the customer’s office.
Between September 1999 and August 2004, at least 131 “commission” payments were
made in South Korea and China. Of those, at least 72 “commission” payments were
made to managers of their scrap metal customers in China. Those payments totaled
approximately $299,558.10, of which at least approximately $104,297.03 was paid
to managers of foreign government “instrumentalities” within the meaning of the
Foreign Corrupt Practices Act, 15 U.S.C. § 78dd-1(f)(1)(A) (hereafter
“government instrumentalities”). At least 59 payments totaling approximately
$475,021.15 were made to managers of non-government owned or controlled
(“private”) customers in South Korea.
 
7. SSI Korea also acted as a broker for Japanese scrap metal companies that sold
scrap metal in South Korea and
 
4

--------------------------------------------------------------------------------


China, receiving brokerage commissions for finding buyers for scrap metal in
South Korea and China. From at least September 1999 until at least September
2001, Japanese companies provided SSI Korea with funds to make corrupt payments
to managers of the South Korean and Chinese steel mills similar to the corrupt
payments made by Schnitzer Steel for the scrap metal it sold. Employee A
generally delivered these corrupt payments to the managers of the South Korean
and Chinese steel mills. Employee A and others delivered at least 135 cash
“commission” payments by Japanese scrap metal suppliers to managers of their
customers in South Korea and China. These payments totaled approximately
$156,059.50, of which at least $3,823.35 was paid to managers of steel mills
which were government instrumentalities. Records of these “commission” payments
were maintained by Schnitzer Steel in the United States until September 2001.
All records of “commissions” related to the Japanese brokered sales paid after
September 2001 were maintained in South Korea by SSI Korea. In or around August
2004, the records maintained by SSI Korea were intentionally destroyed by an SSI
Korea employee, as described below.


B.            Refunds
 
8. Schnitzer Steel made a second type of corrupt payment in connection with
sales of scrap metal to South Korean and Chinese customers. Those payments
typically were reflected on Schnitzer Steel’s books and records as a “refund to
customer” or “rebate to customer,” although some were characterized variously as
“quality claims,” “discounts,” “credits,” and “freight savings” (hereafter
“refunds”). In order to pay the refunds, Schnitzer Steel participated in a
scheme whereby the customer’s manager would cause the customer to overpay
Schnitzer
 
5

--------------------------------------------------------------------------------


Steel for the scrap metal purchase, and would then personally recover the
overpayment from Schnitzer Steel. For sales in which “refunds” were paid,
“commissions” typically also were paid, resulting in two or more corrupt
payments to the customer’s manager.
 
9. The practice of paying “refunds” appears to have started in mid-2001, due to
the volatility in the price of scrap metals, which sometimes resulted in a
substantial difference in the price of metal between the time of signing the
contract and shipment 60 to 90 days later. When the price in the market at the
time of shipment was substantially lower than the contract price, a customer’s
manager often demanded to be paid a “refund.” The “refund” was negotiated at the
time the customer entered into a subsequent contract with Schnitzer Steel. The
amount of the “refund” was based on the tonnage of the next shipment to the
customer.
 
10. Unlike “commissions,” which were a fixed per-ton amount, “refunds” varied
from $0.25 per ton up to $1.00 per ton. The so-called “refund” was then
incorporated in the price of the subsequent scrap metal contract so that the
customer, not Schnitzer Steel, bore the cost of the “refund” which was
thereafter paid to the customer’s manager. “Refunds” were paid in the same way
as “commission payments.” Schnitzer Steel wired the money for the “refunds” to
secret bank accounts in South Korea opened and maintained by Employee A
specifically for the purpose of receiving these payments. Officer A and Employee
A then used funds from the secret accounts to pay “refunds” to the managers of
the customers, the funding of which is described below. “Refunds” typically were
paid directly to the customer’s manager in cash, either at a restaurant or at
the customer’s office.
 
6

--------------------------------------------------------------------------------


11. At least 80 “refund” payments were made between May 2001 and August 2004,
totaling approximately $889,372.68. Of those, at least 38 “refund” payments were
made to customers’ managers in China, totaling approximately $280,046.47, of
which approximately $57,218.18 was paid to managers of customers which were
government instrumentalities. At least 42 “refund” payments totaling
approximately $609,326.21 were made to managers of private customers in South
Korea.
 
12. Three “refund” payments were made or facilitated by Schnitzer Steel in
regard to its brokerage of Japanese scrap metal between May and September 2002.
The total amount of those payments was approximately $12,399.00, all of which
were paid to managers of private customers. Records related to those three
“refunds” were maintained by Schnitzer Steel in the United States; all other
records of “refund” payments related to the Japanese brokered sales after
September 2001 were maintained by SSI Korea in South Korea. In or around August
2004, the records maintained by SSI Korea related to “refund” payments were
destroyed by an SSI Korea employee, as described below.



 
C.
Funding of “Commission” and “Refund” Payments Through Off-Book Bank Accounts in
South Korea

 
13. In 1995, Schnitzer Steel acquired Manufacturing Management Inc. (“MMI”) and
its South Korean subsidiary, MMI International Far East, Ltd. (“MMI Korea”),
which became SSI Korea. Thereafter, Schnitzer Steel adopted MMI’s practice of
making illegal “commission” payments to managers of customers in cash or bank
check from funds held in a series of bank accounts
 
7

--------------------------------------------------------------------------------


in South Korea that were not reflected on the books and records of Schnitzer
Steel or SSI Korea (the “off-book” bank accounts). Starting around 2001, funds
from those bank accounts were also used to pay illegal “refunds.”
 
14. Between 1995 and 1998, the off-book bank accounts were opened and maintained
in the names of relatives of “Employee B,” a former MMI Korea employee who in
1995 became the manager of SSI Korea. Employee B was a resident of Seoul, South
Korea. Between 1995 and 1998, Employee B was responsible for managing the
business relationships locally with Schnitzer Steel’s scrap metal customers in
Asia, managing SSI Korea’s Japanese brokered scrap metal sales, coordinating the
delivery of scrap metal to the customers of Schnitzer Steel and the Japanese
scrap metal suppliers, and forwarding to Tacoma, Washington, invoices for
payment in connection with sales to Schnitzer Steel’s customers in South Korea
and China and wire transfer requests for payment to managers of Schnitzer
Steel’s scrap metal customers in those countries.
 
15. Employee B resigned from SSI Korea in 1998. Following his resignation, his
former deputy, Employee A, became the manager of SSI Korea. Around that time,
Employee C, a former employee of MMI based in Tacoma, Washington, who was
Officer A’s supervisor and the manager of Schnitzer Steel’s Asian scrap metal
sales until he retired in or around February 2000, traveled to South Korea and
instructed Employee A that he was to continue making “commission” payments on
behalf of Schnitzer Steel to managers of its South Korean and Chinese customers.
Employee C further instructed Employee A that he should establish bank accounts
to be used to facilitate the “commission” payments. Thereafter, Employee A
opened bank accounts in South Korea in the
 
8

--------------------------------------------------------------------------------


names of his mother and wife. On August 21, 2001, Employee A opened a bank
account in the name of a fictitious corporate entity, similar to that of SSI
Korea, “SSI International Co., Ltd.” Employee A maintained these off-book bank
accounts on behalf of SSI Korea from 1998 through sometime in 2004.
 
16. After a shipment of scrap metal was delivered from Schnitzer Steel to the
South Korean or Chinese customer, Employee A sent to Officer A in Tacoma,
Washington, an invoice for the “commission” associated with that shipment.
 
17. After receiving an invoice from Employee A for a “commission,” Officer A
authorized it and requested a wire transfer be made to one of SSI Korea’s
off-book bank accounts. The wire transfer request was forwarded from Officer A
in Tacoma, Washington, to Schnitzer Steel employees in Portland, who approved
and processed it. The request typically identified a bank account number, but
not the individual or entity in whose name that bank account was maintained. The
request typically identified the payment as a “commission.” Each “commission”
payment was authorized by one or more Schnitzer Steel executives. Similarly,
Officer A made a wire request for each “refund,” which was sent from Tacoma,
Washington, to Portland, Oregon, for approval and processing. “Officer B,” who
supervised Officer A, authorized at least 40 “commissions” or “refunds” between
September 1999 and October 2003. Officer B was a resident of Portland, Oregon,
who was employed as a senior executive officer of Schnitzer Steel, based in
Portland, Oregon, from at least 1990 to 2005. Officer B’s responsibilities
included, among other things, setting policy for the sale of scrap metal to
Asian customers, approving all such sales, authorizing wire transfer
 
9

--------------------------------------------------------------------------------


requests for payment to managers of customers of Schnitzer Steel, and directly
supervising the work of and approving the expenses of Officer A.
 
18. The funds for the “commissions” and “refunds” were transmitted by Schnitzer
Steel in Portland to the off-book bank accounts in South Korea by wire transfers
that were reflected in Schnitzer Steel’s books and records as “commissions” and
“refunds.” Between September 1999 and August 2004, at least 121 such wire
transfers were made.1 
 
19. Prior to August 21, 2001, the off-book bank accounts in South Korea were
maintained in the names of individuals. The Japanese suppliers for which SSI
Korea brokered scrap metal sales refused to transfer funds to those accounts,
because the suppliers did not want to send funds to bank accounts in the names
of individuals. Instead, the Japanese suppliers transferred funds for both SSI
Korea’s brokerage commission and the corrupt payments to the managers of the
customers to the bank account of SSI Korea. Employee A, however, did not want to
make the payments from the SSI Korea bank account, because he did not want to
risk disclosure of the payments. Accordingly, Employee A in South Korea and
Officer A in Tacoma, Washington, agreed that Schnitzer Steel in Portland would
wire transfer funds to the off-book bank accounts in South Korea. These wire
transfers were authorized by one or more Schnitzer Steel executives or officers.
 
20. Between September 1999 and September 2001, there
 
____________________
1   7 of the 121 wire transfers to off-book bank accounts paying “commissions”
and “refunds” also included payments associated with the Japanese brokered scrap
metal sales. See footnote 2 below.
10

--------------------------------------------------------------------------------


were 25 wire transfers from Schnitzer Steel to off-book bank accounts in South
Korea in connection with “commissions” related to Japanese brokered scrap metal
sales.2  Officer B authorized 4 of those wire transfers. In addition, in 2002,
there were 3 wire transfers from Schnitzer Steel to the off-book bank account in
the name of the fictitious entity SSI International Co., Ltd. in connection with
“refunds” related to Japanese brokered scrap metal sales.  
 
21. After Employee A opened an off-book bank account on August 21, 2001 in the
fictitious name SSI International Co., Ltd., the Japanese scrap metal suppliers
transferred funds to cover their corrupt payments to managers of their customers
directly to that account. The records of all funds received from the Japanese
scrap metal suppliers after August 21, 2001, with the exception of the 3
“refund” payments noted above, were maintained solely by SSI Korea. Those
records were destroyed in or about August 2004 by an SSI Korea employee, as
described below.


D.            Gratuities
 
22. In addition to the “commission” and “refund” payments, Schnitzer Steel, from
at least October 1999 to in or about May 2003, made a third type of corrupt
payment in connection with certain sales of scrap metal to customers in South
Korea and China. The third type of payment was made through checks written to
Schnitzer Steel employees or to “cash,” which were reflected on Schnitzer
Steel’s books and records as
____________
2   7 of the 25 wire transfers made in connection with the Japanese brokered
scrap metal sales also included payments for “commissions” and “refunds.”
11

--------------------------------------------------------------------------------


“gratuities,’” “other marine expenses,” “commissions,” “customer relations,” and
“bonuses” (hereafter “gratuities”).
 
23. Checks to fund the “gratuities” were written and cashed by Schnitzer Steel
employees in the United States at the direction of Schnitzer Steel Officer A in
Tacoma, Washington. Some of these checks were written and cashed with the
authorization by one or more Schnitzer Steel executives or officers. The cash
was delivered in the United States to the manager of the South Korean or Chinese
customer at or about the time that a cargo of scrap metal was loaded for
shipment.
 
24. Between October 1999 and April 2003, at least 26 payments of “gratuities”
were made in the United States to managers of South Korean and Chinese
customers. Of those, at least 18 of the “gratuity” payments were made to
managers of Chinese customers. Those payments totaled $45,198.60, of which at
least $39,198.60 was paid to managers of customers which were government
instrumentalities. At least 6 payments totaling $6,600 were made to managers of
private South Korean customers. Two additional payments of “gratuities” totaling
$4,000 were made to managers of customers, the identities of which cannot be
determined from Schnitzer Steel’s books and records.



 
E.
Other Cash Payments to Officers or Employees of Customers



25. In addition to the payments of “commissions,” “refunds,” and “gratuities,”
other cash payments were made by Officer A and Employee A to managers of
Schnitzer Steel’s customers. Some of the other cash payments ranged in amount
from $2,000 to over $6,000. Others, characterized in Schnitzer Steel’s books and
records as “condolence money” and
 
12

--------------------------------------------------------------------------------


“congratulations money,” typically ranged in amount from $45 to $500. The other
cash payments made by Officer A were authorized by Officer B.
 
26. Approximately 25 other cash payments to managers of Schnitzer Steel’s
customers were made between September 1999 and December 2004, the total amount
of which was $17,243.46, of which $4,500 was paid to managers of customers which
were government instrumentalities.
 

F.
Gifts and Entertainment

 
27. Both Officer A and Employee A gave gifts to managers of customers. Some of
the gifts were given in conjunction with the payments of “commissions” and
“refunds,” which Officer A and Employee A typically presented privately to the
manager in cash or “bank check” wrapped with a gift (e.g., pens, jewelry,
perfume). The value of those gifts was generally less than $350. However, more
substantial gifts, ranging in value from $400 to $8,000, were also given. The
value of the gifts increased substantially in the fall of 2004 after the
practice of making corrupt payments to managers of Schnitzer Steel’s customers
was uncovered and Officer B instructed that no further “commissions” or
“refunds” be paid to managers of Schnitzer Steel’s customers. For example,
Officer A gave a manager of a private customer a $2,400 Cartier watch in or
about September 2004, and Employee A gave a manager of a different
13

--------------------------------------------------------------------------------


private customer two gift certificates worth approximately $10,000 in or about
November 2004.
 
28. Between September 1999 and December 2004, gifts with a total value of
$50,392.12 were given to managers of customers by Officer A and Employee A. At
least $3,564.65 of those gifts were given to managers of customers which were
government instrumentalities.
 
29. Officer A and Employee A also entertained managers of customers extensively.
This entertainment was provided in South Korea, China and the United States. The
entertainment in South Korea included free use of SSI Korea’s golf club
membership and a condominium time-share which gave SSI Korea the right to
accommodations at five resort locations. The expenses attributed to the
entertainment of managers of customers between September 1999 and December 31,
2004 totaled $87,636.75.
 
30. Officer B authorized the expenses for gifts and entertainment incurred by
Officer A.



 
G.
Books and Records Violations



31. Schnitzer Steel failed to properly account for the various types of corrupt
payments made and failed to accurately describe the same in its books and
records. Instead, Schnitzer Steel improperly characterized the payments it made
as legitimate payments for “commissions,” “sales commissions,” “commissions to
the customer,” “refunds,” “rebates,” “refunds to customer,” “rebates to
customer,” “quality claims,” “discounts,” “credits,” “freight savings,” “cash,”
“gratuities,” “other marine expenses,”


14

--------------------------------------------------------------------------------


“customer relations,” “bonuses,” “condolence money,” and “congratulations
money,” in its books and records.
 
IV.
Knowledge of the Payment Practices by Schnitzer Steel Senior Management

 
32. Certain members of the senior executive management of Schnitzer Steel,
including Officer B, were aware of and either authorized or had knowledge of,
within the meaning of the Foreign Corrupt Practices Act, § 78dd-1(f)(2), the
giving of corrupt cash payments and gifts, and of providing entertainment to
customers’ managers in South Korea and China, including managers of government
instrumentalities.



V.
Revenue Realized by Schnitzer Steel on Scrap Metal Sales for Which Corrupt
Payments Were Made to Managers of Customers

 
33. Schnitzer Steel realized gross revenue of approximately $602,139,470 and
profits of approximately $54,927,319 on scrap metal sold by Schnitzer Steel to
South Korean and Chinese customers between September 1999 and August 2004 with
respect to which corrupt payments were paid. From those scrap metal sales to
government instrumentalities, Schnitzer Steel realized gross revenue of
approximately $96,396,740 and profits of approximately $6,259,104.
 
34. Schnitzer Steel realized gross revenue of approximately $1,513,097 and
profits of approximately $420,512 on scrap metal sales by Japanese suppliers to
South Korean and Chinese customers between September 1999 and August 2004 for
which SSI Korea received a brokerage commission, and for which it may be
inferred, based on the destruction of records by SSI
 
15

--------------------------------------------------------------------------------


Korea, that “commissions” or “refunds” were paid. From those sales, Schnitzer
Steel realized gross revenue of approximately $58,610 and profits of
approximately $19,991 on scrap metal sold to government instrumentalities.


VI.
Schnitzer Steel’s Lack of Internal Controls

 
35. Prior to May 2004, and during the period of these transactions, Schnitzer
Steel provided no training or education to any of its employees, agents or
subsidiaries regarding the requirements of the Foreign Corrupt Practices Act, or
the prohibitions on the payments of commercial bribes or “kickbacks.” Schnitzer
Steel also failed to maintain any program or procedures to monitor its
employees, agents and subsidiaries for compliance with the FCPA and commercial
bribery laws.



VII.
Schnitzer Steel’s Investigation and Initial Response

 
36. In May 2004, when Schnitzer Steel introduced its new compliance and ethics
program, Schnitzer Steel’s compliance department uncovered the corrupt payments
and Schnitzer Steel began to investigate the potential violations of law. At
that time, Officer B prohibited any further corrupt payments, but nonetheless
authorized Officer A to make at least two additional corrupt payments that
Schnitzer Steel previously had promised private customers. In late May or early
June 2004, Officer B also authorized Officer A to increase entertainment
expenses in lieu of cash payments to Schnitzer Steel’s private and
government-owned scrap metal customers. In response, Officer A and Employee A
gave managers of Schnitzer Steel’s scrap metal customers additional gifts,
including gift certificates worth $10,000 and a Cartier watch worth $2,400, as
described above.


16

--------------------------------------------------------------------------------



VIII.
Destruction of Records by SSI Korea

 
37. After Schnitzer Steel began its internal investigation in late May or early
June 2004 but before it had issued a directive to its employees to preserve
documents related to the scrap metal transactions, an SSI Korea employee
destroyed documents concerning the corrupt payments and off-book bank accounts,
at the direction of Employee A, as described below.
 
38. Around May 2004, the general practice of making corrupt payments to managers
of South Korean steel producers that purchased scrap metal became a matter of
public notice when South Korean law enforcement authorities conducted raids at
the offices of a South Korean steel company and six suppliers of its imported
raw materials.
 
39. Although SSI Korea was not one of the companies whose offices were searched,
Employee A was summoned twice for interviews by the South Korean public
prosecutor investigating the matter and was questioned regarding any corrupt
payments made to the South Korean steel company’s managers. In the initial
interview, Employee A denied making any such payments. In his second interview,
however, Employee A admitted making the corrupt payments, but claimed a much
smaller amount than had actually been paid.
 
40. Shortly after each interview, Employee A and Officer A discussed the
interview and its implications. Officer A shared the content of those
discussions with Officer B. Employee A later suggested to Officer A that the
records of corrupt payments to and from the off-book bank accounts be
 
17

--------------------------------------------------------------------------------


destroyed, and Officer A did not disagree. In or about August 2004, Employee A
directed a member of the SSI Korea staff to destroy all records pertaining to
the off-book bank accounts, which the staff member did. Thereafter, Employee A
informed Officer A that the documents had been destroyed.



IX.
Schnitzer Steel’s Cooperation and Remedial Actions



41. Schnitzer Steel has fully cooperated with the investigation, producing all
documents and information requested, including voluntary production of documents
protected by the attorney-client privilege and early production and
identification to the Department of Justice (“DOJ”) of relevant documents.
Schnitzer Steel also agreed to make employees available for interviews and
encouraged employee cooperation by agreeing to pay travel expenses and
attorneys’ fees.
 
42. Schnitzer Steel’s Audit Committee and Board of Directors have taken
additional remedial actions, including ordering an investigation, the results of
which were provided to DOJ and the SEC. Schnitzer Steel has also designed and is
implementing a remedial plan, which includes (i) the appointment of a corporate
compliance officer who reports to Schnitzer Steel’s Audit Committee, (ii)
expanded roles for Schnitzer Steel’s Audit Committee to oversee compliance with
the Foreign Corrupt Practices Act and other applicable bribery laws, (iii) new
reporting lines directly to the Audit Committee and Board of Directors, (iv) new
ethics and due diligence policies, and (v) enhanced programs for educating and
training executives and employees on ethical matters, including Foreign Corrupt
Practices Act /anti-bribery compliance training. These and other remedial
actions build on other corporate governance changes adopted by

 
 
18

--------------------------------------------------------------------------------

Schnitzer Steel pursuant to the Sarbanes-Oxley Act of 2002.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
19

--------------------------------------------------------------------------------


 